In an action for separation, defendant appeals from an order of the Supreme Court, Nassau County, dated October 22, 1971, which granted plaintiff (1) $100 per week as temporary support for herself and the parties’ children, (2) exclusive use and occupancy of the marital premises pendente lite, directing defendant to pay the carrying charges thereon, and (3) a counsel fee of $1,000. Order affirmed, without costs. No opinion. Pursuant to the oral stipulation of counsel during the argument of this appeal, the case is set down for trial before Mr. Justice Albert on the first day of the February 1972 Term, on condition that defendant forthwith pay $500 on account of the counsel fee awarded in the order under .review, pay the balance of the counsel fee when the case is called for trial and pay the applicable note of issue fee. Shapiro, Acting P„ J., Gulotta, Christ and Brennan, JJ., concur.